Citation Nr: 9903531	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-23 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for gastritis as secondary 
to the service connected right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal.  Subsequently, the veteran's claims file was 
transferred to the RO in St. Louis, Missouri.  The veteran 
was on active service from January 1981 to June 1982. 


FINDING OF FACT

There is competent medical evidence which indicates the 
veteran's current diagnosis of gastritis is related to her 
service connected right knee disability.


CONCLUSION OF LAW

The veteran's gastritis is proximately due to or the result 
of a service connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  As well, 
disabilities which are found to be proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (1998).  With 
respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for a gastrointestinal problem or gastritis during 
her active service.  And, the post-service medical records 
include records from the VA Medical Center (VAMC) in 
Minneapolis, Minnesota, for the period including March 1993 
to May 1993 indicating the veteran was examined and treated 
for right knee problems, as well as that she was prescribed 
medication for the pain.  In addition, a letter from the 
Grand Forks Clinic, LTD, dated September 1994 notes the 
veteran was further treated for right knee and back pain.

Records from an unidentified VAMC dated September 1994 
indicated the veteran had been taking Ibuprofen for her right 
knee problem and that she had developed symptoms probably 
related to the Ibuprofen.  Furthermore, records from the VAMC 
in Fargo, North Dakota dated from November 1994 to March 1996 
contain a November 1994 exam worksheet completed by the 
veteran which indicates she had had intestinal problems and 
that in February 1994 she was diagnosed by her private 
physician with irritable bowel syndrome possibly related to 
Motrin.  As well, these records contain medical notations 
indicating the veteran's gastritis-like symptoms were thought 
to be due to her medication.  Moreover, notations dated March 
1996 indicate the veteran complained of pain across her upper 
abdomen, and that she was diagnosed with non-steroidal anti-
inflammatory drug (NSAID) induced gastritis, which was 
resolved and had no sequela.

More importantly, the record contains records from the VAMC 
in St. Louis, Missouri, dated from May 1996 to November 1996 
which include medical notations dated July 1996 indicating 
the veteran had diagnoses of degenerative joint disease of 
the right knee, low back pain, and gastritis secondary to 
NSAIDs.  And, notations dated August 1996 and November 1996 
indicate the veteran was further treated for gastritis and 
other gastrointestinal symptomatology.

Finally, the claims file includes the veteran's testimony 
during her December 1996 appeal hearing at the RO during 
which she indicated that her current gastritis is related to 
the medication she has to take due to her service connected 
right knee.  In addition, the veteran noted that she was 
diagnosed with irritable bowel syndrome in early 1994, but 
that she was not seeking service connection for such disorder 
at that time.

After a review of the evidence, the Board finds that the 
record contains medical evidence that the veteran currently 
suffers from gastritis which is related to her service 
connected right knee disability.  Specifically, the Board 
finds that the medical records from the Fargo VAMC dated 
March 1996, and the records from the St. Louis VAMC dated 
from May 1996 to November 1996 support the conclusion that 
the veteran's gastritis is proximately due to or the result 
of the non-steroidal anti-inflammatory drugs she takes for 
her service connected right knee disability.  As such, the 
veteran has established that she is entitled to service 
connection for gastritis as secondary to her service 
connected right knee disability.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.310(a) (1998).



ORDER

Service connection for gastritis as secondary to the service 
connected right knee disability is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 5 -
